Name: 87/414/EEC: Commission Decision of 31 July 1987 repealing Decision 85/16/EEC authorizing the Italian Republic to continue to apply certain protective measures pursuant to Article 108 (3) of the Treaty (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1987-08-12

 Avis juridique important|31987D041487/414/EEC: Commission Decision of 31 July 1987 repealing Decision 85/16/EEC authorizing the Italian Republic to continue to apply certain protective measures pursuant to Article 108 (3) of the Treaty (Only the Italian text is authentic) Official Journal L 224 , 12/08/1987 P. 0021 - 0021*****COMMISSION DECISION of 31 July 1987 repealing Decision 85/16/EEC authorizing the Italian Republic to continue to apply certain protective measures pursuant to Article 108 (3) of the Treaty (Only the Italian text is authentic) (87/414/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 108 (3) thereof, Whereas, by Decision 85/16/EEC (1), the Commission authorized the Italian Republic to continue to apply certain protective measures pursuant to Article 108 (3) of the Treaty; Whereas the restoration of external equilibrium has enabled the Italian authorities to lift all the protective measures authorized by the said Decision; Whereas the circumstances underlying the adoption of that Decision have changed and there is no longer any justification for authorizing the application of protective measures, HAS DECIDED AS FOLLOWS: Article 1 Decision 85/16/EEC is hereby repealed. Article 2 This Decision is addressed ito the Italian Republic. Done at Brussels, 31 July 1987. For the Commission The President Jacques DELORS (1) OJ No L 8, 10. 1. 1985, p. 34.